Case 1:16-cv-00041-CFC Document 315-1 Filed 10/15/19 Page 1 of 5 PageID #: 13353




                         EXHIBIT A
Case 1:16-cv-00041-CFC Document 315-1 Filed 10/15/19 Page 2 of 5 PageID #: 13354
                                                                           1


     1                   IN THE UNITED STATES DISTRICT COURT

     2                   IN AND FOR THE DISTRICT OF DELAWARE

     3                                       - - -

     4
            F'REAL FOODS, LLC and RICH          :    CIVIL ACTION
     5      PRODUCTS CORPORATION,               :
                                                :
     6                         Plaintiffs,      :
                                                :
     7            vs.                           :
                                                :
     8      HAMILTON BEACH BRANDS,              :
            INC., HERSHEY CREAMERY              :
     9      COMPANY and PAUL MILLS              :
            d/b/a MILLS BROTHERS                :
   10       MARKETS,                            :
                                                :    NO. 16-41 (CFC)
   11                          Defendants.      :    CONSOLIDATED

   12
                                             - - -
   13
                                             Wilmington, Delaware
   14                                        Thursday, April 11, 2018
                                             1:06 o'clock, p.m.
   15
                                             - - -
   16
          BEFORE:    HONORABLE COLM F. CONNOLLY, U.S.D.C.J.
   17
                                             - - -
   18
          APPEARANCES:
   19

   20                    MORRIS, NICHOLS, ARSHT & TUNNELL LLP
                         BY: RODGER D, SMITH II, ESQ. and
   21                         MICHAEL J. FLYNN, ESQ.

   22
                                     -and-
   23

   24
                                                       Valerie J. Gunning
   25                                                  Official Court Reporter
Case 1:16-cv-00041-CFC Document 315-1 Filed 10/15/19 Page 3 of 5 PageID #: 13355
                                                                           2


     1    APPEARANCES (Continued):

     2
                         SIDEMAN & BANCROFT LLP
     3                   BY: GUY W. CHAMBERS, ESQ.
                              (San Francisco, California)
     4

     5                         Counsel for Plaintiffs
                               f'real Foods, LLC and Rich Products
     6                         Corporation

     7

     8                   DRINKER BIDDLE & REATH LLP
                         BY: FRANCIS DiGIOVANNI, ESQ. and
     9                        THATCHER A. RAHMEIER, ESQ.

   10
                                     -and-
   11

   12                    DRINKER BIDDLE & REATH LLP
                         BY: WILLIAM S. FOSTER, JR., ESQ.
   13                         BRIANNA L. SILVERSTEIN, ESQ.
                              (Washington, D.C.)
   14

   15                          Counsel for Defendants

   16
                                     -   -   -
   17

   18

   19

   20

   21

   22

   23

   24

   25
Case 1:16-cv-00041-CFC Document 315-1 Filed 10/15/19 Page 4 of 5 PageID #: 13356
                                                                           24


     1    of those standards.

     2                   THE COURT:    Okay.   So let me ask you this:       Say

     3    the standards are different and I will say I found, it

     4    struck me that if I were writing the law from scratch, it

     5    might make sense to distinguish 315 from 102.           315 seems to

     6    be concerned about process, judicial efficiency.           102 seems

     7    to be concerned about substantive, validity of patents.             I

     8    can see that.

     9                   But my problem having said that is, as I look at

   10     Jazz Pharmaceuticals, Inc. against Amneal Pharmaceuticals

   11     LLC, 895 F.3d, 1347, a Federal Circuit case, it says, "A

   12     reference is considered publicly acceptable upon a showing

   13     that such document has been disseminated or otherwise made

   14     available to the extent that persons interested and

   15     ordinarily skilled in the subject matter or art exercising

   16     reasonable diligence can locate it."         That's exactly what

   17     Mr. Flynn said.     That seems to be the exact same standard

   18     that's at issue with '315.

   19                    MS. SILVERSTEIN:      We agree with you, that's the

   20     standard for whether it's publicly available, but we

   21     disagree that it's the same as the '315.          As a practical

   22     matter, it can't be the same, because then an IPR petitioner

   23     that is unsuccessful in the IPR would be completely

   24     estopped.

   25                    THE COURT:    Okay.   But then you do agree that
Case 1:16-cv-00041-CFC Document 315-1 Filed 10/15/19 Page 5 of 5 PageID #: 13357
                                                                           71


     1    you said that Sato wasn't -- isn't prior art, so I don't

     2    know --

     3                   THE COURT:    I said it's not publicly accessible.

     4    I mean, if I were writing the law, I would let you have it.

     5    They say publicly accessible is determined by reasonable

     6    diligence.     We don't have to revisit that.

     7                   MR. FOSTER:    But, yes, that's not an issue in

     8    the trial anymore, so that shouldn't come in.           The other

     9    thing was an indefiniteness issue.         Again, that's a

   10     different proceedings.       112 can't be challenged at the PTAB

   11     and that's for the Court anyway.

   12                    I don't know what documents they plan to use.

   13     That's why we have that caveat.        But we agreed generally.

   14     Of course, they can cross-examine.         And the courts are

   15     pretty consistent in terms of not letting it in because it's

   16     too prejudicial, but at the same time trying to work with

   17     the evidence that was created this those cases.

   18                    THE COURT:    All right.    So I'm not going to

   19     require -- you know, if they're going to use it properly

   20     under the ruse to impeach a prior inconsistent statement,

   21     they're going to have to establish first that they got a

   22     statement, that it isn't consistent.

   23                    I have to say at the last patent trial I had, I

   24     had a patent attorney literally try to impeach a witness

   25     with a prior consistent statement, and that was news to me,
